Title: Thomas Hornsby to Thomas Jefferson, 9 January 1814
From: Hornsby, Thomas
To: Jefferson, Thomas


            Sir  January 9th 14
            I received your favour November 11th a few days ago & am mutch surprised at the statement made by M Peyton. I send
			 you incloased Mrs Henderson,s statement the rest of the family concuring as far t as there knowledge extends in this business.
			 James Henderson departed this life 9th day of last June the appeal to him therefore is useless I think it probable the news of his death had reached Mr Peyton or he would not have been so ready to have made this appeal I wrote to Mr Meriwather when I wrote to you last he answered me immideately, after weighting some time I wrote him again requesting him to reassume the agency four for me and settle the business as soon as possible. my reason for this step was, not receiving an answer from you in that time and supposeing the information which my letter conveyed rendered
			 farther communication on the subject unnecessary. after receiving Col Greenup,s first letter I addressed him twice the second time requesting some positive answer: my letter was then answered but in a way that induced me to believe that nothing could be done between
			 us. Col Greenup in his last requested to know what was the lowest price I would take for the property and said if the terms were such as he could immediately safely meet he would immediately meet them comply with them this was a question which I could not answer as I did not know the value of the property. had left that part to Mr Meriwather. therefore did not answer him this was the only part of his letter which seemed to require an answer your request that I would immediately withdraw the power of attorney from Mr Meriwather and appoint some other person would be attended with mutch illconvenience to me as my act acquaintance in Albermarle is very slight and  I do not know of any other person to whom I should be willing to apply for such a favour: Mr Meriwaher,s assiduity & politeness has been such in attending to the business for me that I am mutch indebted to him on the score of favour,s I hope therefore that you will not think harde of
			 confering whith him on the business.
			 in Col Greenup,s last he requested to know what could be done respecting the  mill race claimed by John Henderson to run through the dower land soald to you I communicated the question to Mrs Henderson. she dose not know how the dificuty takes place but gave me the perusal of her papers. I finde a
			 release given by
			 John Henderson to Mrs Henderson runing in this way that if any former right which she had given to any other person should prevent him from runing a race through the dower land that she was in no way responseble. John Henderson it seems gave nothing for the race liberty of the race but was granted him by his mother provided it was not prevented by the former sale which she had made. if a coppy of this release  can be of any service to you it can be had:
			 in Mr Peytons letter to James Henderson  he mentions a tract of land near the  Big bone Lick mortgaged to him for the security of the property he perchaised in Virginia. this tract is likewise equally the property of the other legatee,s. being part of the estate of Col Bennett Henderson deceased it has been since divided. and James Henderson has only an equal share with the rest of the children each one having about 200 acres. the land very hilly. &  very mutch disputed by interfearing claims 100 dollars per Shear I think would be a high price. it is what I have offered mine at and have not been able to get it with the highest esteem & respect Sir
             I remain yours &cccThomas Hornsby
          